Brown, J.
(concurring). Oblivious to the wake-up call of Avery v. Steele, 414 Mass. 450 (1993), members of the bar still persist in bringing lawsuits that are so clearly devoid of merit that one is hard pressed not to suspect that monetary gain, i.e., a fee, is the only possible reason for doing so.1 I repeat, once again, the same old song.2 See, e.g., Hodge v. Klug, 33 Mass. App. Ct. 746, 759 (1992) (Brown, J., concurring). Is anybody listening, or reading for that matter? “The absurd notion of a lawyer as a hired gun, who will do anything a client requests, has never had a place in our profession and must not be tolerated. See S.J.C. Rule 3:07, Canon 7, DR 7-102(A)(1) & (7), 382 Mass. 785 (1981)” (emphasis original). Id. at 760.
This case is absolutely frivolous, and, as the majority states, even if we assume the plaintiffs’ underlying premises to have some substance, which neither does, this hapless challenge to the defendant’s fee was foredoomed. In the words of the majority, it is beyond “reasonable [or] common sense” or thoughtful legal analysis by counsel for the plaintiffs that “the exemption [here] was . . . applicable.” As it is apparent that neither an important principle nor a matter of conscience is involved here, I am puzzled why counsel did not advise the client that the legal fees generated in this matter would be far in excess of any amount that might have been recovered from the defendant commission. Of course, when you factor in the impossibility of success, then counsel’s performance becomes even more disturbing.
This is yet another painful example of how “courts are too frequently called upon to expend their limited resources to assist the needy by the machinations of the greedy.” Pic-cicuto v. Dwyer, 32 Mass. App. Ct. 137, 140 (1992). Double costs of appeal should be imposed and the attorney for the plaintiffs should be ordered to pay the defendant’s legal fees. See Avery v. Steele, supra at 457. If lawyers do not see the light, they should be made to feel the heat.

See also VMS Realty Inv., Ltd. v. Keezer, 34 Mass. App. Ct. 119, 120 (1993).


This is no less than a “three-peat.”